Electronically Filed
                                                          Supreme Court
                                                          SCWC-13-0003629
                                                          29-MAY-2018
                         SCWC-13-0003629
                                                          02:35 PM
          IN THE SUPREME COURT OF THE STATE OF HAWAIʻI


      KIMBERLY A. PASCO, Respondent/Petitioner-Appellant,

                                vs.

     BOARD OF TRUSTEES OF THE EMPLOYEES’ RETIREMENT SYSTEM,
                 Petitioner/Respondent-Appellee.


        CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
             (CAAP-13-0003629; CIV. NO. 12-1-3294)

                       ORDER OF CORRECTION
                        (By:   McKenna, J.)

    IT IS HEREBY ORDERED that the Opinion of the Court, filed
May 22, 2018, is corrected as follows:
    In the attorney credits on page 29, “Patricia Ohara and”
shall be deleted, and “Edmund L. Lee” shall be replaced with
“Robert H. Thomas.”
    The Clerk of the Court is directed to take all necessary
steps to notify the publishing agencies of this change.
    DATED:   Honolulu, Hawaiʻi, May 29, 2018.
                                      /s/ Sabrina S. McKenna
                                      Associate Justice